     Case 1:17-cr-00025-HSO-RHW Document 29 Filed 11/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA


                                              Criminal No. 1:17cr25-HSO-RHW
v.                                                  Civil No. 1:19cv169-HSO



DORIS KELLEY

                      FINAL JUDGMENT OF DISMISSAL

     BEFORE THE COURT is Defendant Doris Kelley’s Motion [23] to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody Pursuant to 28 U.S.C. §

2255. For the reasons given in the Memorandum Opinion and Order denying

Defendant’s Motion [23] to Vacate, the Court hereby enters judgment, pursuant to

Federal Rule of Civil Procedure 58.

      ACCORDINGLY, IT IS, HEREBY ORDERED AND ADJUDGED that, this

case is DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 20th day of November, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
